Citation Nr: 1708278	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  09-32 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from November 1967 to September 1969, with service in Vietnam.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO).  In January 2013, this matter (recharacterized to include all psychiatric disabilities) was reopened and remanded for additional development (by a Veterans Law Judge (VLJ) other than the undersigned).  In September 2015, this matter was again remanded for additional development (by a VLJ other than the undersigned).  It was assigned to the undersigned and again remanded in May 2016 for additional development.  In February 2017, the Board sought a Veterans Health Advisory (VHA) medical expert opinion in this matter. 

The February 2017 Board remand also referred to the Agency of Original Jurisdiction (AOJ) for appropriate action the matter of (1) whether new and material evidence has been received to reopen a claim of service connection for chronic obstructive respiratory disorder, (2) service connection for gum disease, and (3) service connection for a skin condition of the feet (claimed as jungle rot).  An August 2016 VA memorandum notes these matters, but the record does not reflect any additional action on these matters.  Accordingly, they are again referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran currently has a psychiatric disability that is shown by competent lay and medical evidence to be causally related to his military service.


CONCLUSION OF LAW

Service connection for a psychiatric disability is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits and applies to the instant claim.  Inasmuch as this decision grant the benefit sought, there is no reason to belabor the impact of the VCAA since any notice defect or duty to assist omission is harmless.  

Service connection may be granted for a disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for a disability diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303.  To substantiate a claim of service connection, there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).   

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises or in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A.        § 5107(b); 38 C.F.R. § 3.102. When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In this case, the Veteran meets the first requirement for service connection because he has multiple psychiatric diagnoses, including bipolar disorder, PTSD, major depressive disorder, and anxiety disorder.  He meets the second requirement for service connection because he has provided competent and credible lay statements reporting that he participated in search and destroy missions, engaged enemy combatants in firefights, and participated in the recovery of wounded and dead soldiers while serving in Vietnam.  The Board notes that the existence of a PTSD-qualifying in-service stressor has already been established.

As to the third requirement for service connection (a causal linkage between the current disability and the in-service stressor or injury), the Board requested a VHA medical expert opinion in February 2017 to resolve the conflicting evidence of record.  After reviewing the Veteran's claims file, a VHA medical expert opined that the Veteran currently has PTSD that is related to his established in-service stressor as well as depression that is caused by his military service.  The Board finds that this expert opinion is the most probative evidence of record as to causation and is adequate to adjudicate the claim.  Therefore, the Veteran meets the third requirement for service connection.

Accordingly, service connection for an acquired psychiatric disorder (to include PTSD and depression) is warranted.


ORDER

Service connection for an acquired psychiatric disorder (to include PTSD and depression) is granted.




____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


